Judgment of the Supreme Court, County of New York (Edward H. Lehner, J.), entered on December 7, 1983, which adjudged defendants Sanford Ross Management, Ltd., and Sanford Ross liable to plaintiff Bank Leumi Trust Company of New York in the amount of $137,355.89, together with interest of $3,192.18 and $135 for costs and disbursements, for a total of $140,683.07, is modified, on the law, to the extent of increasing the interest allowed to the sum of $14,902.88, and otherwise affirmed, with costs or disbursements. 11 The law is well established that when a contract or commercial instrument states that interest shall be paid at a specified rate until the principal debt is extinguished, then the contract rate, rather than the statutory rate, governs the rate of interest applicable after maturity and until the contract is merged into a judgment. (Metropolitan Sav. Bank v Tuttle, 290 NY 497; Astoria Fed. Sav. & Loan Assn, v Rambalakos, 49 AD2d 715; Stull v Joseph Feld, Inc., 34 AD2d 655.) Since the instruments herein provide for interest at the contract rate until the principal balance is *760paid, plaintiff is entitled to interest in the amount of $14,902.88. Concur — Murphy, P. J., Kupferman, Carro, Milonas and Alexander, JJ.